PER CURIAM.
— Appeal from an order denying plaintiffs a new trial. Whatever may be the merits of this appeal, the Court cannot consider them, for the reason that the brief of appellants does not comply with the rules. The errors relied upon in the argument of counsel to secure a reversal of the order are alleged upon rulings of the trial court in the admis*123sion and exclusion of evidence, and upon instructions given and refused. There is no attempt in the brief, however, to assign each error ‘ ‘separately and particularly, ’ ’ and properly numbered, as required by Rule X, Subdivision 3b., of the Rules of this Court. Indeed, there is no specification of errors whatever. The Court will not, therefore, undertake to examine them. (Missoula Mercantile Co. v. O'Donnell, 24 Mont. 65, 60 Pac. 594, and cases cited; State v. Shepphard, 23 Mont. 323, 58 Pac. 868; State v. Allen, 23 Mont. 118, 57 Pac. 725.) The penalty for failure in this particular is severe, but the Court must either enforce the rule or abolish it.
Let the order appealed from be affirmed.

Affirmed.